DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). A certified copy of JP2020-059935 was filed on 04/14/2021 as required by 37 CFR 1.55. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e). 
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
All claims of the instant application, 17/210,956, will receive the effective filing date of 03/24/2021.

Drawings
The drawings are objected to because Figs. 2A-4B and 8A-11C contain trademarks that should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The use of the terms AFSTYLA (trademark) [p. 1 paragraph 0003, line 5 and p.8, paragraph 0020, line 2]; Thrombocheck, Coagpia  [p.12, para 0031, line 5]; CROSS EIGHT MC (Japan Blood Products Organization), KOVALTRY (trademark) (Bayer Yakuhin, Ltd.), ADVATE (Takeda Pharmaceutical Company Limited), ADYNOVATE (trademark) (Takeda Pharmaceutical Company Limited), NovoEight (trademark) (Novo Nordisk Pharma Ltd.) or ELOCTATE (trademark) (Sanofi K.K.) [p. 15 paragraph 0037, lines 1-5 from top of page and p. 19 paragraph 0047, lines 2-9 from top of page], which are trade names or a marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 1-4 and 6 are objected to because of the following informalities: 
claim 1, “with” should read “with:” on line 3;
claim 1, “SEQ ID NO:1 and” should read “SEQ ID NO:1, and” one line 6;
claim 2, “the parameter is acquired based on” should read “the parameter acquired is based on”;
claim 3, “is measurement” should read “is a measurement”;
claim 4, “waveform and” should read “waveform, and” on line 4;
claim 6, “known and” should read “known, and” on line 5.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (2006) “The measurement of low levels of factor VIII or factor IX in hemophilia A and hemophilia B plasma by clot waveform analysis and thrombin generation assay” (as provided in the IDS filed 12/01/202) in view of Kim (2006) US 7041635 B2.
Regarding claim 1, Matsumoto teaches a precise assessment of the clotting function, which includes a clot waveform analysis and thrombin generation assays preformed on factor (F) VIII deficient plasmas, with known amounts of recombinant FVIII [p.377, left column, lines 1-2]. To acquire a coagulation rate parameter, the clot waveform, using MDA-II system, determines clotting end points photo-optically. The waveform produced may be mathematically processed (i.e. differentiated) and several parameters derived (Fig.1) [p.378, left column, paragraph1, lines 1, 4-5, 11-13]. The blood specimen used had blood coagulation factor VIII activity because the samples included recombinant FVIII, which was added to congenital FVIII-deficient plasma to achieve test samples with known levels of FVIII for waveform analysis [p.379, right column, paragraph 3, lines 4-5]. Activity values were acquired, as the transmittance data provided a measurement of coagulation velocity at any given time point on the curve, whereas the second derivative measured the acceleration or deceleration in the reaction [p.378, left column, paragraph 1, lines 14- right column, line 3]. 
Matsumoto is silent with respect to the sequence of the recombinant FVIII used. 
However, Kim teaches a factor VIII polypeptide sequence with a length of 144 bp that is a 100% identity match to SEQ ID NO:1 [columns 33-43]. The polypeptide may be administered to human patient to stimulate blood coagulation [column 20, lines 8-11].
It would have been obvious to a person of ordinary skill, prior to the effective filing date, to have substituted the factor VIII polypeptide sequence of Kim for the recombinant factor VIII used in the method taught by Matsumoto. Considering the structural similarities of FVIII sequences, there would have been a reasonable expectation of success that opting for the sequence of Kim to be employed in the method of Matsumoto would yield predictable results due to similar properties (see, e.g., Dillon, 919 F.2d at 696, 16 USPQ2d at 1904).

    PNG
    media_image1.png
    520
    661
    media_image1.png
    Greyscale
[AltContent: textbox (Fig 1 [p.378])]Regarding claims 2 and 3, Matsumoto teaches the measurement of an activated partial thromboplastin time (aPTT) clot waveform of normal plasma in Figure 1 and its legend. Referring to Figure 1 copied below, the upper trace shows the recording of the changes in light transmittance (T) observed over time (t). Point (a) marks the beginning of the recording by the instrument which occurs after the addition of CaCl2. Point (b) is the initiation of coagulation, i.e. the index of the second derivative (clot time), also calculated as an index of the maximum acceleration or deceleration [p.378, right column lines 1-2] [p.379, left column, paragraph 2, lines 12-13]. Point (c) the midpoint of coagulation, i.e. the index of the first derivative (i.e. coagulation velocity [p.379, left column, paragraph 2, lines 12-13]). This is equivalent to the one-step coagulation method of the instant claim as both include the addition of calcium for coagulation prior to irradiating a reaction solution with light, and monitoring optical change of the reaction solution with respect to time (instant specification [p. 9, paragraph 0024, lines 1-4]). 
Regarding claims 4 and 5, the embodiment in which the parameter is acquired from a waveform of a (coagulation rate) clotting end points obtained by firstly differentiating the coagulation waveform is enumerated above, as applied to claim 1 (see Matsumoto [Fig 1 and p.378, left column, paragraph1, lines 1, 4-5, 11-13] [p.378, left column, paragraph 1, lines 14- right column, line 3]). Matsumoto further teaches qualitatively and quantitatively acquiring activity values indicating (coagulation rate) clotting time, and maximum coagulation acceleration [p. 377, left column, line 7-10]. Relative to figure 1 above, the second derivative of the transmittance data (d2T/dt2) reflects the acceleration of the reaction at any given time point. [p. 379, left column, paragraph 2-3, lines 9-11].
Regarding claim 6, Matsumoto teaches test samples of known FVIII concentration prepared by the addition of a known concentration of recombinant FVIII to congenital FVIII-deficient plasma and a series of known concentration, prepared by serial dilution [p. 378, right column, paragraph 2, lines 7-13]. A standard curve was prepared using Verify Reference Plasma in serial doubling dilutions, that were calibrated against an International FVIII Standard [p.379, left column, lines 4-9 from the top of the page].
	Matsumoto does not teach a blood coagulation factor VIII in the blood specimen collected from the patient.
	However, Kim teaches normalizing FVIII activities and determining procoagulant activity of the FVIII in triplicates, akin to a plurality of samples [column 27, lines 25-26, 29-30], wherein the samples may be obtained from a patient [column 10, line 5].
It would have been obvious to a person of ordinary skill, prior to the effective filing date, to have replaced test samples of Matsumoto with the patient samples of Kim as both are blood specimens with FVIII activity.  Considering the structural similarities between blood clotting factors in various specimens, there would have been a reasonable expectation of success that opting for the blood samples collected from patients, as taught by Kim, over the test samples of Matsumoto would have yield predictable results due to similar properties (see, e.g., Dillon, 919 F.2d at 696, 16 USPQ2d at 1904).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract ideas- mental processes) without significantly more. The claims recite a method for measuring a blood coagulation activity, thus the claims are directed to a process (Step 1: Yes).
Claim 1 recites “acquiring a parameter related to differentiation of a coagulation waveform in a blood specimen”, one lines 2-3, and “acquiring an activity value of the blood coagulation factor VIII in the blood specimen based on the acquired parameter”, on lines 8-9. Therefore, the limitations recite mental processes, as acquiring parameters or preforming mathematical calculations can be performed mentally (Step 2A, Prong 1: Yes).
This judicial exception is not integrated into practical application. The additional elements in claim 1 specify that the blood specimen is collected from a patient administered with (1) a polypeptide containing a sequence represented by SEQ ID NO: 1, or (2) a polypeptide containing a polypeptide having 95% or more identity with the sequence represented by SEQ ID NO: 1 and having an activity as a blood coagulation factor VIII. This additional element of claim 1 amounts to a characteristic of the blood specimen used while applying the mental process. Claims 2-5 impose limitations on the parameter, by specifying that the maximum or corrected maximum coagulation rate, acceleration or deceleration parameter is acquired from a differentiated coagulation waveform measured by a one-step coagulation method, which is a measurement of activated partial thromboplastin time. However, the one-step coagulation method is recited with a high-level of generality, such that it does not impose a meaningful limitation on practicing the judicial exception; rather the limitations of claims 2-5 are merely data-gathering steps (i.e. acquiring data) for applying the judicial exception.  Claim 6 limits the activity value by reciting that it is acquired from calibration curve prepared from a plurality of standard plasma samples, which an activity value of the blood coagulation factor VIII is known and different. This amounts to a standard calibration curve, which is merely a data-gathering step for applying the judicial exception. Therefore, claims 1-6 recite limitations with a high-level of generality and do not impose any meaningful limitations on practicing the abstract idea, acquiring a parameter and activity value. Accordingly, the claims are directed to a judicial exception (Step 2, Prong 2: Yes).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception in view of the well-known or conventional practices in the art of measuring blood coagulation. The claims recite active method steps for acquiring a parameter, such as maximum coagulation rate, based on a differentiated coagulation waveform measured by one-step coagulation method, which is a measurement of activated partial thromboplastin time (aPTT) (relevant to claims 1-5). This does not contribute to the inventive concept because aPTT assays are well-known and conventional for measuring the intrinsic and common pathways of coagulation. Regarding the one-step coagulation limitation of claims 2 and 3, the instant specification discloses that the one-step method includes adding calcium ions prior to monitoring optical change (instant specification [paragraph 0024]). However, calcium is inherently involved in the coagulation cascade and adding CaCl2 is a routine and conventional practice (see Matsumoto [Fig 1, caption line 7]. Similarly, the limitation of claim 6 regarding the standard calibration curve is part of routine experimentation. Matsumoto explicitly states that aPTT assays are routine [p.378, right column lines 7-8]. Additional support of the conventional practice of aPTT can be found in Matsumoto and Kim, as relied upon above, or the references cited below. Accumulatively, the additional elements represent mere instructions to apply the judicial exception and not provide an inventive concept. (Step 2B: No)
Claims 1-6 are not patent eligible. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 4-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,739,360 to Suzuki in view of Kim (2006) US 7041635 B2.
Claim 1 of Suzuki ‘360 recites a method for analyzing a blood specimen comprising: mixing a blood specimen and a thrombin-containing reagent to coagulate the blood specimen and obtaining a coagulation waveform comprised of values of an optical parameter versus time; obtaining a value of a parameter concerning differentiation of the coagulation waveform, wherein the parameter is selected from maximum coagulation (rate) speed or maximum coagulation deceleration; and using a calibration curve based on plots of the differentiation parameter, or total reaction time vs an amount of an antigen of fibrinogen (i.e. FVIII, which induces fibrinogen via the intrinsic to common coagulation pathway) determined by the (activity value) immunological measurement for a plurality of normal specimens (i.e. known values) [column 27, lines 42-47,51-52, 57-61, 65-66, column 28, lines 4-8].  
Claim 1 of Suzuki ‘360 lacks a blood specimen collected from a patient administered with (1) a poly peptide containing a sequence represented by SEQ ID NO:1, or (2) a polypeptide containing a polypeptide having 95% or more identity with the sequence represented by SEQ ID NO:1 and having an activity as a blood coagulation factor VIII. 
Kim teaches a factor VIII polypeptide sequence with a length of 144 bp that is a 100% identity match to SEQ ID NO:1 [columns 33-43]. The polypeptide may be administered to a human patient to stimulate blood coagulation [column 20, lines 8-11].
It would have been obvious to a person of ordinary skill prior to the effective filing date to have modified the blood specimen with a thrombin-containing reagent as recited in claim 1 of Suzuki ‘360 with the factor VIII polypeptide as taught by Kim in order to achieve a coagulation waveform with faster and higher activation rates (See Kim [column 2, lines 18-19]). 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Arai, Kamijo, T., Hayashi, F., Shinohara, S., Arai, N., Sugano, M., Uehara, T., Honda, T., & Okumura, N. (2021). Screening method for congenital dysfibrinogenemia using clot waveform analysis with the Clauss method. International Journal of Laboratory Hematology, 43(2), 281–289. https://doi.org/10.1111/ijlh.13358
Inaba, Nishikawa, S., Shinozawa, K., Shinohara, S., Nakazawa, F., Amano, K., & Kinai, E. (2022). Coagulation assay discrepancies in Japanese patients with non-severe hemophilia A. International Journal of Hematology, 115(2), 173–187. https://doi.org/10.1007/s12185-021-03256-x
Greenberg CS, Adams JP, Mullen PE, Koepke JA. The effect of calcium ions on the activated partial thromboplastin time of heparinized plasma. Am J Clin Pathol. 1986 Oct;86(4):484-9. doi: 10.1093/ajcp/86.4.484. PMID: 3766461. Novembrino, Boscolo Anzoletti, M., Mancuso, M. E., Shinohara, S., & Peyvandi, F. (2019). Evaluation of an automated chromogenic assay for Factor VIII clotting activity measurement in patients affected by haemophilia A. Haemophilia : the Official Journal of the World Federation of Hemophilia, 25(3), 521–526. https://doi.org/10.1111/hae.13746
  Suzuki, Suzuki, N., Kanematsu, T., Shinohara, S., Arai, N., Kikuchi, R., & Matsushita, T. (2019). Performance evaluation of RevohemTM FVIII chromogenic and RevohemTM FIX chromogenic in the CS‐5100 autoanalyser. International Journal of Laboratory Hematology, 41(5), 664–670. https://doi.org/10.1111/ijlh.13083

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY C BREEN whose telephone number is (571)272-0980. The examiner can normally be reached M-R 8:30-4:30, Every Other F 8:30-4:30 (EDT/EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on (571)272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/K.C.B./Examiner, Art Unit 1657